Citation Nr: 0613144	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-26 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an apportioned share of the veteran's 
Department of Veterans' Affairs (VA) disability compensation 
benefits between November 1999 and November 2003.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 1970 
and from June 1978 to January 1994.

This appeal arose before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 Special Apportionment 
Decision of the Department of Veterans' Affairs (VA), 
Regional Office in Columbia, South Carolina, which denied the 
benefit sought on appeal.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in May 1998; 
they separated in November 1999.

2.  In November 2003, the veteran and the appellant were 
divorced.

3.  Between November 1999 and November 2003, the veteran and 
the appellant resided apart.

4.  The veteran had reasonably discharged his responsibility 
for support of his spouse between November 1999 and November 
2003 by providing her with $113 per month.

5.  The veteran has demonstrated that an apportionment would 
cause him undue hardship.




CONCLUSION OF LAW

The requirements for an apportioned share of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
spouse have not been met.  38 U.S.C.A. §§ 5107, 5307 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.450, 3.451 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's spouse if the veteran's spouse is 
not residing with the veteran and the veteran is not 
reasonably discharging for the spouse's support.  38 U.S.C.A. 
§ 5307(a) (West 1991 & Supp. 2005); 38 C.F.R. 
§ 3.450(a)(1)(ii) (2005).  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

A "special" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451.  In this 
regard, the law provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  See 38 C.F.R. § 3.451.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as (1) the amount 
of VA benefits payable; (2) other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and (3) special needs of the veteran, his or her 
dependents, and the apportionment claimants.  Id.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship, while 
apportionment of less than 20 percent would not provide a 
reasonable amount for any apportionee.  Id.
The facts of the case show that the veteran and the spouse 
were married in May 1998; according to the veteran, they 
lived together for 26 days.  In November 1999, they separated 
and the appellant began to live with another man she referred 
to as her roommate.  The veteran and the appellant had no 
children and they had no joint property.  The appellant 
submitted financial information which indicated that her 
expenses exceeded her income, resulting in undue financial 
hardship.  The financial information provided by the veteran 
showed that he had provided $113 per month to the appellant.  
He stated that his monthly income was $2,408.00 and that his 
monthly expenses amounted to $2,179.00.  These expenses did 
not include the costs of food, clothes, or other necessities.  
A divorce was granted on November 3, 2003.  The veteran has 
been awarded a 100 percent disability evaluation based on 
individual unemployability.

At her personal hearing in October 2005, the appellant stated 
that she had married the veteran in 1995.  She stated that 
they had lived together from 1995 to 2002.

In light of the above information that indicates that the 
veteran was providing $113 per month to the appellant while 
they were not residing together, the Board finds it clear 
that the veteran was reasonably discharging his 
responsibilities, within the meaning of VA law.  Moreover, 
the veteran's listed expenses had not included the costs of 
food, clothing and additional necessities.  This suggests 
that providing any further share of his benefits would result 
in an undue financial hardship to the veteran.  Therefore, an 
apportioned share is not warranted under the provisions of 
38 C.F.R. § 3.450.  While the appellant has shown that her 
personal expenses reportedly exceed her income, it is noted 
that she is living with a roommate who provides half of her 
living expenses.  In addition, she has not presented any 
evidence that she is unable to work.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for an 
apportionment of the veteran's disability compensation 
benefits between November 1999 and November 2003.



ORDER

Entitlement to an apportioned share of the veteran's 
Department of Veterans' Affairs (VA) disability compensation 
benefits, on behalf of his spouse between November 1999 and 
November 2003 is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


